720 N.W.2d 754 (2006)
LANZO CONSTRUCTION COMPANY, Plaintiff-Appellant,
v.
WAYNE STEEL ERECTORS, Defendant-Appellee.
Docket No. 130992. COA No. 264165.
Supreme Court of Michigan.
September 15, 2006.
On order of the Court, the application for leave to appeal the January 26, 2006 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address: (1) the admission by Fernando Agueros at his deposition that he misjudged the distance to the column when he swung around the rebar that he was carrying and the leading ends of the rebar struck the column, causing his fall; and (2) whether that admission establishes that Agueros was negligent, such that the accident was not the result of the sole negligence of the plaintiff, thereby rendering MCL 691.991 inapplicable. The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.